        
PREFERRED APARTMENT COMMUNITIES, INC.
2019 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
(Performance Vesting)
Pursuant to the terms and conditions of the Preferred Apartment Communities,
Inc. 2019 Stock Incentive Plan, as amended from time to time (the “Plan”),
Preferred Apartment Communities, Inc. (the “Company”) hereby grants to the
individual listed below (“you” or the “Participant”) the number of
performance-based restricted stock units (the “PSUs”) set forth below. This
award of PSUs (this “Award”) is subject to the terms and conditions set forth
herein and in the Restricted Stock Unit Agreement attached hereto as Exhibit A
(the “Agreement”) and the Plan, each of which is incorporated herein by
reference. Capitalized terms used but not defined herein shall have the meanings
set forth in the Plan.

Participant:_____________________Date of Grant:_____________________Award Type
and Description:
The PSU is a Restricted Stock Unit Award granted as a Performance Restricted
Stock Unit pursuant to Section 4.5 of the Plan. This Award represents the right
to receive shares of Stock in an amount up to 200% of the Target PSUs (defined
below), subject to the terms and conditions set forth herein and in the
Agreement.
Your right to receive settlement of this Award in an amount ranging from 0% to
200% of the Target PSUs shall vest and become earned and nonforfeitable upon (i)
the Committee’s certification of the level of achievement of the Performance
Goal (defined below) (“Earned PSUs”), and (ii) your satisfaction of the
continued employment or service requirements described below under “Service
Requirements.” The portion of the Target PSUs actually earned upon satisfaction
of both of the foregoing requirements is referred to herein as the “Vested
PSUs.”
Target Number of PSUs:


_____________________ (the “Target PSUs”).
Performance Period:
July 1, 2020 (the “Performance Period Commencement Date”) through June 30, 2023
(the “Performance Period End Date”) (such period, the “Performance Period”).

US 7175666

--------------------------------------------------------------------------------



Service Requirements:




Except as expressly provided in Section 3 of the Agreement, you must remain
continuously employed by, or be in Continuous Service with, the Company or an
Affiliate, as applicable, from the Date of Grant through: (a) the date the
Committee certifies the level of achievement of the Performance Goal (the date
of such certification, which is expected to occur within 5 days following the
Performance Period End Date, the “Payout Determination Date”) with respect to
50% of the Award, and (b) the first anniversary of the Performance Period End
Date with respect to the remaining 50% of the Award (each such date, the
“Service Vesting Date” with respect to the relevant portion of the Award) to be
eligible to receive payment of this Award, which is also based on the level of
achievement with respect to the Performance Goal (as defined below).
Performance Goal:
Subject to the terms and conditions set forth in the Plan, the Agreement and
herein, the number of Target PSUs, if any, that become Earned PSUs during the
Performance Period will be determined in accordance with the following table:


*The percentage of Target PSUs that become Earned PSUs for performance between
the threshold, target and maximum achievement levels shall be calculated using
linear interpolation.
The “Performance Goal” for the Performance Period is based on the Company’s
achievement with respect to relative total shareholder return, as described in
Exhibit B attached hereto.
Settlement:
Settlement of the Vested PSUs shall be made solely in shares of Stock, which
shall be delivered to you in accordance with Section 5 of the Agreement.

You shall forfeit this Award if you do not execute this Restricted Stock Unit
Grant Notice (this “Grant Notice”) within a period of 5 days from the date of
receipt (or such other period as the Committee shall provide). By your signature
below, you acknowledge and agree to be bound by the terms and conditions of the
Plan, the Agreement and this Restricted Stock Unit Grant Notice. You acknowledge
that you have received a copy of the Plan and the Agreement and have reviewed
the Agreement, the Plan and this Grant Notice in their entirety and fully
understand all provisions of the Agreement, the Plan and this Grant Notice. You
hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee regarding any questions or determinations that
arise under the Agreement, the Plan or this Grant Notice. This Grant Notice may
be executed in one or more counterparts (including portable document format
(.pdf) and facsimile counterparts), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
[Signature Page Follows]


2




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.
        PREFERRED APARTMENT COMMUNITIES, INC.




        By:        
        Name:
        Title:




        PARTICIPANT




               
        Name:


Signature Page to
Restricted Stock Unit Grant Notice




--------------------------------------------------------------------------------



EXHIBIT A
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached, by and
between Preferred Apartment Communities, Inc., a Maryland corporation (the
“Company”), and ______________ (the “Participant”). Capitalized terms used but
not specifically defined herein shall have the meanings specified in the Plan or
the Grant Notice.
1.Award.  In consideration of the Participant’s past and/or continued employment
with, or service to, the Company or its Affiliates and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to the Participant the target
number of PSUs set forth in the Grant Notice on the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan, which is incorporated
herein by reference as a part of this Agreement. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. To the extent vested, each PSU represents the right to receive one
share of Stock, subject to the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan; provided, however, that, depending on the
level of performance determined to be attained with respect to the Performance
Goal, the number of shares of Stock that may be earned hereunder in respect of
this Award may range from 0% to 200% of the Target PSUs. Unless and until the
PSUs have become vested in the manner set forth in the Grant Notice, the
Participant will have no right to receive any Stock or other payments in respect
of the PSUs. Prior to settlement of this Award, the PSUs and this Award
represent an unsecured obligation of the Company, payable only from the general
assets of the Company.
2.Vesting of PSUs.  Except as otherwise set forth in Section 3, the PSUs shall
vest and become Vested PSUs in accordance with the Participant’s satisfaction of
the service-based vesting schedule set forth in the Grant Notice (the “Service
Requirement”), and based on the extent to which the Company has satisfied the
Performance Goal set forth in the Grant Notice, which shall be determined by the
Committee in its sole discretion following the end of the Performance Period on
the Payout Determination Date (and any PSUs that do not become Earned PSUs shall
be automatically forfeited).  Unless and until the PSUs have vested and become
Vested PSUs as described in the preceding sentence, the Participant will have no
right to receive any dividends or other distribution with respect to the PSUs.
3.Effect of Termination of Employment or Service; Change in Control.
(a)Termination of Employment or Service due to Disability or Death.
Notwithstanding anything in the Grant Notice, this Agreement or the Plan to the
contrary, subject to Section 10, if your employment or Continuous Service
relationship with the Company and any of its Subsidiaries is terminated as a
result of your death or Disability prior to a Service Vesting Date, then you
shall vest in a percentage of your unvested Earned PSUs that is equal to the
number of days of employment served during the Performance Period, divided by
the total
Exhibit A-1



--------------------------------------------------------------------------------



number of days in the Performance Period. For purposes of determining the
Performance Goal achievement level resulting in the amount of Earned PSUs for
the foregoing calculation, if the date of your termination of employment or
Continuous Service occurs prior to the Performance Period End Date, the
Performance Period End Date shall be accelerated such that the Performance
Period shall be deemed to end on the date of your termination of employment or
Continuous Service Relationship, and such date shall be used as the Payout
Determination Date; provided however, that if the Performance Goal achievement
is not readily calculable as of the date of such termination of employment or
Continuous Service, the Committee may base its determination upon such audited
or unaudited financial information then available or may extend the Payout
Determination Date until the date of the Company’s public release of earnings
for the relevant period, in each case as the Committee deems relevant and/or
appropriate. Such pro-rated number of Earned PSUs shall be settled in the
payment form described in Section 5 within 60 days following the date of your
termination of employment or Continuous Service due to death or Disability.
(b)Other Termination of Employment or Service. Except as otherwise provided in
Section 3(a), if the Participant has not satisfied the Service Requirements,
then upon the termination of the Participant’s employment or other Continuous
Service relationship with the Company or an Affiliate for any reason, any
unvested PSUs (and all rights arising from such PSUs and from being a holder
thereof) will terminate automatically without any further action by the Company
and will be forfeited without further notice and at no cost to the Company.
(c)Change in Control.
(i)Except to the extent otherwise provided under any separate written change in
control or severance plan that may be established by the Company and applicable
to the Participant, the PSUs will become vested in connection with a Change in
Control (as such term is defined in the Plan) only as provided under Article 6
of the Plan. More specifically, in the event of a Change in Control, to the
extent this Award remains subject to future vesting based all or in part on
future achievement of Performance Goals, (A) the incomplete Performance Period
shall be deemed to end on the date of the Change in Control, and the Committee
shall determine the extent to which the Performance Goals have been met during
the deemed Performance Period, based upon such audited or unaudited financial
information then available that it deems relevant, (or if the Committee
determines that the degree of achievement of the Performance Goals is not
determinable, based on the assumption that the applicable target levels of the
Performance Goal have been attained, or if the concept of target level of
Performance Goals does not apply, on such other basis as may be determined by
the Committee), and (B) the Award shall be settled to the Participant within ten
days following the date of the Change in Control, based on the Committee’s
determination of the degree of attainment of the Performance Goals and
multiplying such Earned PSUs by a percentage based on the number of days elapsed
during the deemed Performance Period, divided by the total number of days in the
original Performance Period. To the extent the original Performance Period under
this Award has been completed prior to the occurrence of a Change in Control but
the Award or portions of the Award remain outstanding on the date of the Change
in Control, then the Award shall become immediately
A-2

--------------------------------------------------------------------------------



vested and payable as of the date of the Change in Control unless the acquirer
in the Change in Control maintains the Award in accordance with the terms
specified in Section 6.1 of the Plan.
(ii)Nothing within this Section 3(c) is intended to modify Section 3(a) above
regarding the pro-rata acceleration of your PSUs upon a termination of
employment or Continuous Service due to death or Disability. The provisions of
Section 3(a) shall apply to a termination of your employment or Continuous
Service for death or Disability, as applicable, whether or not such a
termination of employment or Continuous Service were to occur in connection with
a Change in Control.
4.Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, the Participant holds PSUs granted pursuant to this Agreement
that have not been settled, the Company shall record the amount of such dividend
in a bookkeeping account and pay to the Participant an amount in cash equal to
the cash dividends the Participant would have received if the Participant was
the holder of record, as of such record date, of a number of shares of Stock
equal to the number of PSUs held by the Participant that have not been settled
as of such record date but which become Vested PSUs, such payment to be made on
the date on which any Vested PSUs are settled in accordance with Section 5. For
purposes of clarity, if the PSUs (or any portion thereof) are forfeited by the
Participant pursuant to the terms of this Agreement, then the Participant shall
also forfeit the Dividend Equivalents, if any, accrued with respect to such
forfeited PSUs. No interest will accrue on the Dividend Equivalents between the
declaration and payment of the applicable dividends and the settlement of the
Dividend Equivalents.
5.Settlement of PSUs.
(a)Settlement. Except as otherwise provided in Section 3 above, as soon as
administratively practicable following the satisfaction of the Service
Requirement, but in no event later than March 15 of the calendar year following
the year in which all vesting restrictions lapse, the Company shall deliver to
the Participant (or the Participant’s permitted transferee, if applicable), a
number of shares of Stock equal to the Earned PSUs. In the event that any
fractional PSU becomes earned hereunder, that PSU shall be rounded down at the
time of settlement of such PSU. No fractional shares of Stock, nor the cash
value of any fractional shares of Stock, shall be issuable or payable to the
Participant pursuant to this Agreement. All shares of Stock, if any, issued
hereunder shall be delivered either by delivering one or more certificates for
such shares to the Participant or by entering such shares in book-entry form, as
determined by the Committee in its sole discretion. The value of shares of Stock
shall not bear any interest owing to the passage of time. Neither this Section 5
nor any action taken pursuant to or in accordance with this Agreement shall be
construed to create a trust or a funded or secured obligation of any kind.
(b)Delivery Delay. Notwithstanding any provision of this Agreement to the
contrary, the issuance of shares of Stock hereunder may be postponed by the
Company for such period as may be required for it to comply with any applicable
federal or state securities law, or any national securities exchange listing
requirements, and the Company is not obligated to issue or deliver any
securities if, in the opinion of counsel for the Company, the issuance of the
Shares
A-3

--------------------------------------------------------------------------------



shall constitute a violation by the Participant or the Company of any provisions
of any applicable federal or state law or of any regulations of any governmental
authority or any national securities exchange.
6.Tax Withholding. To the extent that the receipt, vesting or settlement of this
Award results in compensation income or wages to the Participant for federal,
state, local and/or foreign tax purposes, the Company shall withhold from the
cash and from the shares of Stock otherwise to be delivered to the Participant
an amount necessary to satisfy the Company’s obligation to withhold the amounts
the Participant owes under applicable law unless the Participant delivers to the
Company at the time such withholding obligation is due (either by tendering a
cash payment or by delivering previously owned and unencumbered shares of Stock)
such amount as the Company may require to meet such withholding obligations. The
maximum number of shares of Stock that may be so withheld shall be the number of
shares of Stock that have an aggregate Fair Market Value (as such term is
defined in the Plan) on the date of withholding equal to the aggregate amount of
such tax liabilities determined based on the greatest withholding rates for
federal, state, local and/or foreign tax purposes, including payroll taxes, that
may be utilized without creating adverse accounting treatment for the Company
with respect to this Award, as determined by the Committee. The Participant
acknowledges that there may be adverse tax consequences upon the receipt,
vesting or settlement of this Award or disposition of the underlying shares and
that the Participant has been advised, and hereby is advised, to consult a tax
advisor. The Participant represents that the Participant is in no manner relying
on the Board of Directors, the Committee, the Company or any of its Affiliates
or any of their respective managers, directors, officers, employees or
authorized representatives (including, without limitation, attorneys,
accountants, consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.
7.Non-Transferability.  Except as otherwise set forth in the Plan or this
Agreement, the Participant shall not sell, transfer, pledge, hypothecate, assign
or otherwise dispose of the Award nor any interest or right therein unless and
until the shares of Stock underlying the PSUs have been issued, and all
restrictions applicable to such shares have lapsed. Any attempted sale,
transfer, pledge, hypothecation, assignment or other disposition of the Award or
any related interest in violation of the Plan or this Agreement shall be void
and of no effect.
8.Legends. If a stock certificate is issued with respect to shares of Stock
issued hereunder, such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Stock is then listed. If the shares of Stock issued
hereunder are held in book-entry form, then such entry will reflect that the
shares are subject to the restrictions set forth in this Agreement.
9.Securities Acknowledgment. Participant recognizes that if the Participant is
an “affiliate” within the meaning of Rule 144 under the Securities Act of 1933,
as amended, that
A-4

--------------------------------------------------------------------------------



any sales of the shares of Stock deliverable under this Award may be made only
in compliance with Rule 144.
10.Execution of Receipts and Releases. Any issuance or transfer of shares of
Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such Person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to Vested PSUs.
11.No Obligation to Continue Employment or Awards. This Agreement is not an
agreement of employment. This Agreement does not guarantee that the Participant
will continue as an employee or officer of the Company or any Affiliate during
the entire, or any portion of the, term of this Agreement, including, but not
limited to, any period during which the Award is outstanding, nor does it modify
in any respect the right of the Company to terminate such employment or service
relationship at any time. The grant of this Award is a one-time benefit that
does not create any contractual or other right to receive a grant of any other
awards or benefits in lieu of awards in the future. Any future awards will be
granted at the sole discretion of the Company.
12.Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Stock that may become
deliverable hereunder unless and until the Participant has become the holder of
record of such shares of Stock, whether the shares of Stock are represented by a
certificate or through book entry or another similar method, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of any Shares, except as otherwise specifically provided for
in the Plan or this Agreement.
13.Entire Agreement; Amendment.
(a)This Agreement constitutes the entire agreement of the parties with regard to
the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the PSUs granted hereby; provided¸ however, that the terms of this Agreement
shall not modify and shall be subject to the terms and conditions of any
employment, severance, change in control or other agreement or plan governing
the Participant’s service relationship with the Company or any Affiliate that is
in effect as of the date a determination is to be made under this Agreement.
Without limiting the scope of the preceding sentence, except as provided
therein, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect.
(b)The Committee may, in its sole discretion, amend this Agreement from time to
time in any manner that is not inconsistent with the Plan; provided, however,
that except as otherwise provided in the Plan or this Agreement, any such
amendment that materially
A-5

--------------------------------------------------------------------------------



reduces the rights of the Participant shall be effective only if it is in
writing and signed by both the Participant and an authorized officer of the
Company.
14.Notices. Any notice or communication given hereunder (each, a “Notice”) shall
be in writing and shall be sent by personal delivery, by courier or by regular
United States mail, first class and prepaid, to the appropriate party at the
address set forth below:
If to the Company, to:
Preferred Apartment Communities, Inc.
3284 Northside Parkway NW, Suite 150
Atlanta, GA 30327
Attention: General Counsel


If to the Participant, to the address of the Participant on file with the
Company; or such other address or to the attention of such other person as a
party shall have specified by prior Notice to the other party. Each Notice shall
only be given and effective upon actual receipt (or refusal of receipt).


15.Waiver of Jury Trial. Each of the parties hereto waives any right it may have
to trial by jury in respect of any litigation based on, arising out of, under or
in connection with this agreement or any course of conduct, course of dealing,
verbal or written statement or action of any party hereto.
16.Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the shares of Stock subject to
this Award shall be adjusted or terminated in any manner as contemplated by
Section 7.2 of the Plan.
17.Agreement to Furnish Information. The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
18.Clawback. The provisions of Section 7.10 of the Plan regarding clawbacks
shall apply to this Award.
19.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the PSUs granted pursuant to this Agreement are intended to be exempt from the
applicable limitations and requirements of Code Section 409A, as amended from
time to time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance, and regulations thereto (“Section 409A”) and
shall be construed and interpreted in accordance with such intent. Nevertheless,
to the extent that the Committee determines that the PSUs may not be exempt from
Section 409A, then (a) for purposes of any payment scheduled to be made upon a
Participant’s termination of employment, the Participant shall be considered to
have terminated from employment only when the Participant incurs a “separation
from service” within the meaning of section 409A(a)(2)(A)(i) of the Code, and
(b) if the Participant is deemed to be a “specified employee” within the meaning
of Section 409A, as determined by the Committee, at a
A-6

--------------------------------------------------------------------------------



time when the Participant becomes eligible for settlement of the PSUs upon his
“separation from service” within the meaning of Section 409A, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A, such
settlement will be delayed until the earlier of: (i) the date that is six months
following the Participant’s separation from service and (ii) the Participant’s
death. Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the PSUs provided under this Agreement are exempt from or
compliant with Section 409A, and in no event shall the Company or any Affiliate
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Section 409A.
20.Miscellanous.
(a)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.
(b)Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by, and construed in
accordance with, the domestic laws of the State of Maryland, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Maryland or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Maryland.
(c)Dispute Resolution. In the event of any dispute, controversy or claim between
the Company or any Affiliate and the Participant in any way concerning, arising
out of or relating to the Plan or this Agreement (a “Dispute”), including
without limitation any Dispute concerning, arising out of or relating to the
interpretation, application or enforcement of the Plan or this Agreement, the
parties hereby (i) agree and consent to the personal jurisdiction of the courts
of the State of Georgia located in Fulton County and/or the Federal courts of
the United States of America located in the Northern District of Georgia
(collectively, the “Agreed Venue”) for resolution of any such Dispute, (ii)
agree that those courts in the Agreed Venue, and only those courts, shall have
exclusive jurisdiction to determine any Dispute, including, without limitation,
any appeal, and (iii) agree that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of Georgia. The parties also hereby irrevocably (A) submit to the
jurisdiction of any competent court in the Agreed Venue (and of the appropriate
appellate courts therefrom), (B) to the fullest extent permitted by law, waive
any and all defenses the parties may have on the grounds of lack of jurisdiction
of any such court and any other objection that such parties may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court (including without limitation any defense that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum), and (C) consent to service of process in any such suit, action or
proceeding, anywhere in the world, whether within or without the jurisdiction of
any such court, in any manner provided by applicable law. Without limiting the
foregoing, each party agrees that service of process on such party pursuant to a
notice as provided in Section 14 shall be deemed effective service of process on
such party. Any action for enforcement or recognition of
A-7

--------------------------------------------------------------------------------



any judgment obtained in connection with a Dispute may enforced in any competent
court in the Agreed Venue or in any other court of competent jurisdiction.
(d)Waivers; Performance. The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.
(e)Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this Award and any other award made or offered by the
Company. Electronic delivery may be via a Company electronic mail system or by
reference to a location on a Company intranet to which the Participant has
access. The Participant hereby consents to any and all procedures the Company
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Company may be required to
deliver, and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature.
(f)Effect of Award on Other Compensation. The value of the Participant’s Award
is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.
(g)Headings. Headings are for convenience only and are not deemed to be part of
this Agreement.
A-8


--------------------------------------------------------------------------------



EXHIBIT B
PERFORMANCE GOAL FOR PSUs
        The performance goal for the PSUs shall be the relative total
shareholder return (“TSR”) percentile ranking of the Company as compared to the
Performance Peer Group (as defined below) during the Performance Period. The
number of Earned PSUs will be determined in accordance with table set forth
below under the heading “Company Performance Ranking and Payout Schedule.” On
the Payout Determination Date, the Committee will review, analyze and certify
the achievement of the Company’s relative TSR percentile ranking for the
Performance Period as compared to the Performance Peer Group and will determine
the number of Earned PSUs in accordance with the terms of this Agreement, the
Grant Notice and the Plan.
Company Performance Ranking and Payout Schedule

Level
Relative TSR Performance
(Percentile Rank vs. Peers)
Earned PSUs
(% of Target)*
< Threshold
< 35th Percentile
0%Threshold
35th Percentile
50%Target
55th Percentile
100%Maximum
≥ 75th Percentile
200%



*The percentage of Target PSUs that become Earned PSUs for performance between
the threshold, target and maximum achievement levels shall be calculated using
linear interpolation. For purposes of clarity, no portion of the PSUs will
become Earned PSUs if the Company does not attain at least the threshold level
of relative TSR performance. Any PSUs that do not become Earned PSUs in
accordance with the Agreement, including this Exhibit B, and all rights arising
from such PSUs and from being a holder thereof will terminate automatically on
the Payout Determination Date without further action by the Company and will be
forfeited without further notice and at no cost to the Company.


Performance Peer Group
The following companies will be deemed to be the Company’s “Performance Peer
Group” for purposes of this Agreement:
Exhibit B-1



--------------------------------------------------------------------------------




Ticker SymbolCompany NameACCAmerican Campus Communities, Inc.BRGBluerock
Residential Growth REIT, Inc.CXPColumbia Property Trust, Inc.CUZCousins
Properties IncorporatedIRTIndependence Realty Trust, Inc.IRETInvestors Real
Estate TrustJBGSJBG SMITH PropertiesCLIMack-Cali Realty CorporationPDMPiedmont
Office Realty Trust, Inc.PSBPS Business Parks,Inc.WREWashington Real Estate
Investment TrustWRIWeingarten Realty Investors

Determination of Relative TSR Rank
The TSR for the Company and each member of the Performance Peer Group shall be
equal to:
(“X” plus “Y”) divided by “Z”, where:
“X” is the difference between (i) the volume-weighted average closing price (the
“VWAP”) of such entity’s common stock (or other equity securities as may be
appropriate and as determined by the Compensation Committee (“Other Equity
Securities”) for the 20 consecutive trading days immediately preceding the
Performance Period End Date], minus (ii) the VWAP of such entity’s common stock
or Other Equity Securities for the 20 consecutive trading days immediately
preceding the Performance Period Commencement Date;
“Y” is the cumulative amount of dividends and distributions (whether in the form
of cash or equity) paid in respect of such entity’s common stock or Other Equity
Securities during the Performance Period, assuming such dividends and
distributions are reinvested in additional shares of such entity’s common stock
or Other Equity Securities when paid; and
“Z” is the VWAP of such entity’s common stock or Other Equity Securities for the
20 consecutive trading days immediately preceding the Performance Period
Commencement Date.
Notwithstanding the foregoing, the Committee may add or delete companies from
the Performance Peer Group (and if deleting a company, the Committee may also
substitute a new company in the Performance Peer Group) and provide a related
adjustment in the rankings at any time during the Performance Period, wherever
such deletion or adjustment is appropriate to reflect that such peer company is
no longer publicly traded or is determined by the Committee to no longer be a
peer of the Company (for example, due to a member no longer being publicly
traded) or to reflect any other significant event.  For the sake of clarity, any
such deletion or adjustment made by the Committee may be effectuated without the
Participant’s consent and will
B-2

--------------------------------------------------------------------------------



not be treated (for purposes of the Plan or this Award) as an amendment to this
Award that adversely affects the rights of the Participant under this Award
without his or her consent
To determine the Company’s applicable percentile ranking for the Performance
Period, TSR will be calculated for the Company and each entity in the
Performance Peer Group as of the Performance Period End Date. The entities in
the Performance Peer Group will be arranged by their respective TSR (highest to
lowest) excluding the Company. The Company’s percentile rank will be
interpolated between the entity with the next highest TSR and the entity with
the next lowest TSR based on the differential between the Company’s TSR and the
TSR of such entities. Notwithstanding the foregoing, in the event the Company’s
TSR for the Performance Period is negative, unless the Committee determines
there are circumstances justifying otherwise, the percentage of Target PSUs that
become Earned PSUs shall not exceed 100%, regardless of Company’s actual
percentile ranking for the Performance Period.


B-3